IN THE
                                 TENTH COURT OF APPEALS

                                         No. 10-21-00317-CV

                           IN THE INTEREST OF T.M., A CHILD



                                  From the County Court at Law
                                        Hill County, Texas
                                  Trial Court No. CV650-18CCL


                                  MEMORANDUM OPINION

          After Appellant’s parental rights to her child, T.M., were terminated following a

bench trial, 1 Appellant’s appointed trial counsel filed a notice of appeal. 2 Appellant’s

appointed appellate counsel has now filed an Anders brief, asserting that he diligently

reviewed the record and that, in his opinion, the appeal is frivolous. See Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967); In re E.L.Y., 69 S.W.3d 838,

841 (Tex. App.—Waco 2002, order) (per curiam) (applying Anders to termination appeal).




1 The trial court found by clear and convincing evidence that Appellant had violated Family Code
subsections 161.001(b)(1)(D), (E), (N), and (O) and that termination was in the child’s best interest. See TEX.
FAM. CODE ANN. § 161.001(b).

2   The parental rights of T.M.’s father were also terminated, but he has not appealed.
        Counsel’s brief meets the requirements of Anders; it presents a professional

evaluation demonstrating why there are no arguable grounds to advance on appeal. See

In re Schulman, 252 S.W.3d 403, 406 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief

need not specifically advance ‘arguable’ points of error if counsel finds none, but it must

provide record references to the facts and procedural history and set out pertinent legal

authorities.”); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991). Appellant’s

counsel has carefully discussed why, under controlling authority, there is no reversible

error in the trial court’s order of termination. Counsel has informed us that he has: (1)

examined the record and found no arguable grounds to advance on appeal and (2) served

a copy of the brief and the appellate record on Appellant. By letter, we informed

Appellant of her right to review the record and to file a pro se response. See Anders, 386

U.S. at 744, 87 S.Ct. at 1400; Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014);

Stafford, 813 S.W.2d at 510 n.3; High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978); see also Schulman, 252 S.W.3d at 408–09. Appellant has not filed a pro se

response.

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S.

75, 80, 109 S.Ct. 346, 349–50, 102 L.Ed.2d 300 (1988). An appeal is “wholly frivolous” or

“without merit” when it “lacks any basis in law or fact.” McCoy v. Court of Appeals, 486

U.S. 429, 438 n.10, 108 S.Ct. 1895, 1902 n.10, 100 L.Ed.2d 440 (1988). We have reviewed

the entire record and counsel’s brief and have found nothing that would arguably



In the Interest of T.M., a Child                                                        Page 2
support an appeal. 3 See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005)

(“Due to the nature of Anders briefs, by indicating in the opinion that it considered the

issues raised in the briefs and reviewed the record for reversible error but found none,

the court of appeals met the requirements of Texas Rule of Appellate Procedure 47.1.”);

Stafford, 813 S.W.2d at 509.

        Accordingly, we affirm the trial court’s order of termination. We also remind

Appellant’s appointed appellate counsel that if Appellant, after consulting with counsel,

desires to file a petition for review, counsel is still under a duty to timely file with the

Texas Supreme Court “a petition for review that satisfies the standards for an Anders

brief.” In re P.M., 520 S.W.3d 24, 27–28 (Tex. 2016) (per curiam); see In re G.P., 503 S.W.3d

531, 535 (Tex. App.—Waco 2016, pet. denied); see also TEX. FAM. CODE ANN. § 107.016.




                                                          MATT JOHNSON
                                                          Justice


Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith

3 Appellant’s counsel reviewed the sufficiency of the evidence supporting the trial court’s finding under
Family Code subsection 161.001(b)(1)(E) and determined that it would be frivolous to attack the finding.
We conclude that the evidence is sufficient to establish that Appellant violated subsection 161.001(b)(1)(E).
See In re N.G., 577 S.W.3d 230, 237 (Tex. 2019) (per curiam). The evidence here showed that at the time of
the trial regarding her parental rights to T.M., Appellant was in the Hunt County Jail. Appellant testified
that she had been arrested for possession of methamphetamine, had pleaded guilty, and was awaiting
transfer to a substance abuse felony punishment facility (SAFPF). The evidence also showed that there had
been domestic violence between Appellant and her husband, T.M.’s stepfather. A Department
conservatorship caseworker testified that T.M. had said that she had personally witnessed instances of
domestic violence between Appellant and Appellant’s husband and that Appellant’s husband had also
threatened her. The caseworker stated that T.M. was “terrified” of Appellant’s husband. Appellant
testified, however, that despite having every intention of leaving her husband, she could not.

In the Interest of T.M., a Child                                                                      Page 3
Affirmed
Opinion delivered and filed May 4, 2022
[CV06]




In the Interest of T.M., a Child          Page 4